KEHOE, Judge.
Appellant, respondent below, brings this appeal from an order on petition for modification of final decree awarding appellee, petitioner below, the exclusive use and possession of the marital home and requiring appellant to pay the mortgage payments on the home.
After a careful review of the entire record, we are of the opinion that the trial court lacked jurisdiction to enter the order appealed and that, even if it had jurisdiction, appellee was not entitled to possession of the home. See Nahoom v. Nahoom, 341 So.2d 257 (Fla. 3d DCA 1977); Church v. Church, 338 So.2d 544 (Fla. 3d DCA 1976); Frumkes v. Frumkes, 328 So.2d 34 (Fla. 3d DCA 1976); Collazo v. Collazo, 318 So.2d 104 (Fla. 3d DCA 1975); and Vandervoort v. Vandervoort, 277 So.2d 43 (Fla. 3d DCA 1973). Accordingly, the order appealed is reversed.
Reversed.